 1   BOWMAN AND BROOKE LLP
     Brian Takahashi (SBN: 146505)
 2   E-mail: brian.takahashi@bowmanandbrooke.com
     Theodore Dorenkamp III (SBN: 277004)
 3   E-mail: theodore.dorenkamp@bowmanandbrooke.com
     Brian A. Reynolds (SBN: 296434)
 4   E-mail: bryan.reynolds@bowmanandbrooke.com
     970 West 190th Street, Suite 700
 5   Torrance, California 90502
     Tel No.: 310/ 768-3068
 6   Fax No.: 310/ 719-1019
 7   Attorneys for Defendant
     JAGUAR LAND ROVER NORTH AMERICA, LLC
 8
 9                        UNITED STATES DISTRICT COURT
10         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11
12   ROBERT LOBL,                          )   CASE NO: 2:19-cv-04828 ODW (SKx)
                                           )
13                       Plaintiff,        )   District Judge:   Otis D. Wright, II
                                           )   Magistrate Judge: Steve Kim
14           vs.                           )
                                           )
15   JAGUAR LAND ROVER NORTH               )   STIPULATED PROTECTIVE ORDER
     AMERICA, LLC, a Limited               )
16   Liability Company; and DOES 1         )
     through 100, inclusive,               )   Trial: June 2, 2020
17                                         )
                         Defendants.       )
18                                         )
19
20           A.    PURPOSES AND LIMITATIONS
21           Discovery in this action is likely to involve production of confidential,
22   proprietary or private information for which special protection from public
23   disclosure and from use for any purpose other than prosecuting this litigation may
24   be warranted. Accordingly, the parties hereby stipulate to and petition the Court
25   to enter the following Stipulated Protective Order. The parties acknowledge that
26   this Order does not confer blanket protections on all disclosures or responses to
27   discovery and that the protection it affords from public disclosure and use extends
28   only to the limited information or items that are entitled to confidential treatment



     22036215v1                            1                         2:19-cv-04828 ODW (SKx)
 1   under the applicable legal principles.
 2           B.    GOOD CAUSE STATEMENT
 3           This action is likely to involve trade secrets, customer information, and
 4   other valuable research, development, commercial, financial, technical and/or
 5   proprietary information for which special protection from public disclosure and
 6   from use for any purpose other than prosecution of this action is warranted. Such
 7   confidential and proprietary materials and information consist of, among other
 8   things, confidential business or financial information, information regarding
 9   confidential business practices, or other confidential research, development, or
10   commercial information (including information implicating privacy rights of third
11   parties), information otherwise generally unavailable to the public, or which may
12   be privileged or otherwise protected from disclosure under state or federal statutes,
13   court rules, case decisions, or common law. Accordingly, to expedite the flow of
14   information, to facilitate the prompt resolution of disputes over confidentiality of
15   discovery materials, to adequately protect information the parties are entitled to
16   keep confidential, to ensure that the parties are permitted reasonable necessary
17   uses of such material in preparation for and in the conduct of trial, to address their
18   handling at the end of the litigation, and serve the ends of justice, a protective
19   order for such information is justified in this matter. It is the intent of the parties
20   that information will not be designated as confidential for tactical reasons and that
21   nothing be so designated without a good faith belief that it has been maintained in
22   a confidential, non-public manner, and there is good cause why it should not be
23   part of the public record of this case.
24           C.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
25                 SEAL
26           The parties further acknowledge, as set forth in Section 12.3, below, that
27   this Stipulated Protective Order does not entitle them to file confidential
28   information under seal; Local Civil Rule 79-5 sets forth the procedures that must



     22036215v1                                2                      2:19-cv-04828 ODW (SKx)
 1   be followed and the standards that will be applied when a party seeks permission
 2   from the court to file material under seal.
 3           There is a strong presumption that the public has a right of access to judicial
 4   proceedings and records in civil cases.         In connection with non-dispositive
 5   motions, good cause must be shown to support a filing under seal. See Kamakana
 6   v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v.
 7   Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v.
 8   Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated
 9   protective orders require good cause showing), and a specific showing of good
10   cause or compelling reasons with proper evidentiary support and legal
11   justification, must be made with respect to Protected Material that a party seeks to
12   file under seal. The parties' mere designation of Disclosure or Discovery Material
13   as CONFIDENTIAL does not—without the submission of competent evidence by
14   declaration, establishing that the material sought to be filed under seal qualifies as
15   confidential, privileged, or otherwise protectable—constitute good cause.
16           Further, if a party requests sealing related to a dispositive motion or trial,
17   then compelling reasons, not only good cause, for the sealing must be shown, and
18   the relief sought shall be narrowly tailored to serve the specific interest to be
19   protected. See Pintos v. Pacific Creditors Ass'n., 605 F.3d 665, 677-79 (9th Cir.
20   2010). For each item or type of information, document, or thing sought to be filed
21   or introduced under seal in connection with a dispositive motion or trial, the party
22   seeking protection must articulate compelling reasons, supported by specific facts
23   and legal justification, for the requested sealing order. Again, competent evidence
24   supporting the application to file documents under seal must be provided by
25   declaration.
26           Any document that is not confidential, privileged, or otherwise protectable
27   in its entirety will not be filed under seal if the confidential portions can be
28   redacted. If documents can be redacted, then a redacted version for public



     22036215v1                              3                        2:19-cv-04828 ODW (SKx)
 1   viewing, omitting only the confidential, privileged, or otherwise protectable
 2   portions of the document, shall be filed.       Any application that seeks to file
 3   documents under seal in their entirety should include an explanation of why
 4   redaction is not feasible.
 5   2.      DEFINITIONS
 6           2.1   Action: Robert Lobl v. Jaguar Land Rover North America, LLC, et.
 7   al., United States District Court — Central District, Case No. 2:19-cv-04828 ODW
 8   (SKx).
 9           2.2   Challenging Party:     a Party or Non-Party that challenges the
10   designation of information or items under this Order.
11           2.3   "CONFIDENTIAL" Information or Items: information (regardless of
12   how it is generated, stored or maintained) or tangible things that qualify for
13   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
14   the Good Cause Statement.
15           2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
16   their support staff).
17           2.5   Designating Party: a Party or Non-Party that designates information
18   or items that it produces in disclosures or in responses to discovery as
19   "CONFIDENTIAL."
20           2.6   Disclosure or Discovery Material:         all items or information,
21   regardless of the medium or manner in which it is generated, stored, or maintained
22   (including, among other things, testimony, transcripts, and tangible things), that
23   are produced or generated in disclosures or responses to discovery in this matter.
24           2.7   Expert:   a person with specialized knowledge or experience in a
25   matter pertinent to the litigation who has been retained by a Party or its counsel to
26   serve as an expert witness or as a consultant in this Action.
27           2.8   House Counsel:     attorneys who are employees of a party to this
28   Action. House Counsel does not include Outside Counsel of Record or any other



     22036215v1                             4                        2:19-cv-04828 ODW (SKx)
 1   outside counsel.
 2           2.9   Non-Party: any natural person, partnership, corporation, association
 3   or other legal entity not named as a Party to this action.
 4           2.10 Outside Counsel of Record: attorneys who are not employees of a
 5   party to this Action but are retained to represent or advise a party to this Action
 6   and have appeared in this Action on behalf of that party or are affiliated with a law
 7   firm that has appeared on behalf of that party, and includes support staff.
 8           2.11 Party: any party to this Action, including all of its officers, directors,
 9   employees, consultants, retained experts, and Outside Counsel of Record (and
10   their support staffs).
11           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
12   Discovery Material in this Action.
13           2.13 Professional Vendors:       persons or entities that provide litigation
14   support services (e.g., photocopying, videotaping, translating, preparing exhibits
15   or demonstrations, and organizing, storing, or retrieving data in any form or
16   medium) and their employees and subcontractors.
17           2.14 Protected Material:     any Disclosure or Discovery Material that is
18   designated as "CONFIDENTIAL."
19           2.15 Receiving Party:      a Party that receives Disclosure or Discovery
20   Material from a Producing Party.
21   3.      SCOPE
22           The protections conferred by this Stipulation and Order cover not only
23   Protected Material (as defined above), but also (1) any information copied or
24   extracted from Protected Material; (2) all copies, excerpts, summaries, or
25   compilations of Protected Material; and (3) any testimony, conversations, or
26   presentations by Parties or their Counsel that might reveal Protected Material.
27           Any use of Protected Material at trial shall be governed by the orders of the
28   trial judge. This Order does not govern the use of Protected Material at trial.



     22036215v1                              5                        2:19-cv-04828 ODW (SKx)
 1   4.      DURATION
 2           Once a case proceeds to trial, information that was designated as
 3   CONFIDENTIAL or maintained pursuant to this protective order used or
 4   introduced as an exhibit at trial becomes public and will be presumptively
 5   available to all members of the public, including the press, unless compelling
 6   reasons supported by specific factual findings to proceed otherwise are made to
 7   the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
 8   (distinguishing "good cause" showing for sealing documents produced in
 9   discovery from "compelling reasons" standard when merits-related documents are
10   part of court record). Accordingly, the terms of this protective order do not extend
11   beyond the commencement of the trial.
12   5.      DESIGNATING PROTECTED MATERIAL
13           5.1     Exercise of Restraint and Care in Designating Material for Protection.
14   Each Party or Non-Party that designates information or items for protection under
15   this Order must take care to limit any such designation to specific material that
16   qualifies under the appropriate standards. The Designating Party must designate
17   for protection only those parts of material, documents, items or oral or written
18   communications that qualify so that other portions of the material, documents,
19   items or communications for which protection is not warranted are not swept
20   unjustifiably within the ambit of this Order.
21           Mass,     indiscriminate   or   routinized    designations    are    prohibited.
22   Designations that are shown to be clearly unjustified or that have been made for an
23   improper purpose (e.g., to unnecessarily encumber the case development process
24   or to impose unnecessary expenses and burdens on other parties) may expose the
25   Designating Party to sanctions.
26           If it comes to a Designating Party's attention that information or items that it
27   designated for protection do not qualify for protection, that Designating Party
28   must promptly notify all other Parties that it is withdrawing the inapplicable



     22036215v1                              6                         2:19-cv-04828 ODW (SKx)
 1   designation.
 2           5.2 Manner and Timing of Designations. Except as otherwise provided in
 3   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 4   stipulated or ordered, Disclosure or Discovery Material that qualifies for
 5   protection under this Order must be clearly so designated before the material is
 6   disclosed or produced.
 7           Designation in conformity with this Order requires:
 8           (a) for information in documentary form (e.g., paper or electronic
 9   documents, but excluding transcripts of depositions or other pretrial or trial
10   proceedings), that the Producing Party affix at a minimum, the legend
11   "CONFIDENTIAL" (hereinafter "CONFIDENTIAL legend"), to each page that
12   contains protected material. If only a portion of the material on a page qualifies
13   for protection, the Producing Party also must clearly identify the protected
14   portion(s) (e.g., by making appropriate markings in the margins).
15           A Party or Non-Party that makes original documents available for
16   inspection need not designate them for protection until after the inspecting Party
17   has indicated which documents it would like copied and produced. During the
18   inspection and before the designation, all of the material made available for
19   inspection shall be deemed "CONFIDENTIAL." After the inspecting Party has
20   identified the documents it wants copied and produced, the Producing Party must
21   determine which documents, or portions thereof, qualify for protection under this
22   Order. Then, before producing the specified documents, the Producing Party must
23   affix the "CONFIDENTIAL legend" to each page that contains Protected Material.
24   If only a portion of the material on a page qualifies for protection, the Producing
25   Party also must clearly identify the protected portion(s) (e.g., by making
26   appropriate markings in the margins).
27           (b) for testimony given in depositions that the Designating Party identifies
28   the Disclosure or Discovery Material on the record, before the close of the



     22036215v1                              7                      2:19-cv-04828 ODW (SKx)
 1   deposition all protected testimony.
 2           (c) for information produced in some form other than documentary and for
 3   any other tangible items, that the Producing Party affix in a prominent place on the
 4   exterior of the container or containers in which the information is stored the
 5   legend "CONFIDENTIAL."          If only a portion or portions of the information
 6   warrants protection, the Producing Party, to the extent practicable, shall identify
 7   the protected portion(s).
 8           5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
 9   failure to designate qualified information or items does not, standing alone, waive
10   the Designating Party's right to secure protection under this Order for such
11   material. Upon timely correction of a designation, the Receiving Party must make
12   reasonable efforts to assure that the material is treated in accordance with the
13   provisions of this Order.
14   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
15           6.1   Timing of Challenges. Any Party or Non-Party may challenge a
16   designation of confidentiality at any time that is consistent with the Court's
17   Scheduling Order.
18           6.2   Meet and Confer. The Challenging Party shall initiate the dispute
19   resolution process under Local Rule 37-1 et seq.
20           6.3   Joint Stipulation. Any challenge submitted to the Court shall be via a
21   joint stipulation pursuant to Local Rule 37-2.
22           6.4   The burden of persuasion in any such challenge proceeding shall be
23   on the Designating Party. Frivolous challenges, and those made for an improper
24   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
25   parties) may expose the Challenging Party to sanctions. Unless the Designating
26   Party has waived or withdrawn the confidentiality designation, all parties shall
27   continue to afford the material in question the level of protection to which it is
28   entitled under the Producing Party's designation until the Court rules on the



     22036215v1                            8                        2:19-cv-04828 ODW (SKx)
 1   challenge.
 2   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
 3           7.1   Basic Principles. A Receiving Party may use Protected Material that
 4   is disclosed or produced by another Party or by a Non-Party in connection with
 5   this Action only for prosecuting, defending or attempting to settle this Action.
 6   Such Protected Material may be disclosed only to the categories of persons and
 7   under the conditions described in this Order.              When the Action has been
 8   terminated, a Receiving Party must comply with the provisions of section 13
 9   below (FINAL DISPOSITION).
10           Protected Material must be stored and maintained by a Receiving Party at a
11   location and in a secure manner that ensures that access is limited to the persons
12   authorized under this Order.
13           7.2   Disclosure of "CONFIDENTIAL" Information or Items.                       Unless
14   otherwise ordered by the court or permitted in writing by the Designating Party, a
15   Receiving     Party   may      disclose       any   information   or      item    designated
16   "CONFIDENTIAL" only to:
17           (a) the Receiving Party's Outside Counsel of Record in this Action, as well
18   as employees of said Outside Counsel of Record to whom it is reasonably
19   necessary to disclose the information for this Action;
20           (b) the officers, directors, and employees (including House Counsel) of the
21   Receiving Party to whom disclosure is reasonably necessary for this Action;
22           (c) Experts (as defined in this Order) of the Receiving Party to whom
23   disclosure is reasonably necessary for this Action and who have signed the
24   "Acknowledgment and Agreement to Be Bound" (Exhibit A);
25           (d)   the court and its personnel;
26           (e)   court reporters and their staff;
27           (f)   professional jury or trial consultants, mock jurors, and Professional
28   Vendors to whom disclosure is reasonably necessary for this Action and who have



     22036215v1                                9                            2:19-cv-04828 ODW (SKx)
 1   signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A);
 2           (g) the author or recipient of a document containing the information or a
 3   custodian or other person who otherwise possessed or knew the information;
 4           (h) during their depositions, witnesses, and attorneys for witnesses, in the
 5   Action to whom disclosure is reasonably necessary provided: (1) the deposing
 6   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
 7   they will not be permitted to keep any confidential information unless they sign
 8   the "Acknowledgment and Agreement to Be Bound" (Exhibit A), unless otherwise
 9   agreed by the Designating Party or ordered by the court. Pages of transcribed
10   deposition testimony or exhibits to depositions that reveal Protected Material may
11   be separately bound by the court reporter and may not be disclosed to anyone
12   except as permitted under this Stipulated Protective Order; and
13           (i) any mediator or settlement officer, and their supporting personnel,
14   mutually agreed upon by any of the parties engaged in settlement discussions.
15   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
16           IN OTHER LITIGATION
17           If a Party is served with a subpoena or a court order issued in other litigation
18   that compels disclosure of any information or items designated in this Action as
19   "CONFIDENTIAL," that Party must:
20           (a) promptly notify in writing the Designating Party. Such notification shall
21   include a copy of the subpoena or court order;
22           (b) promptly notify in writing the party who caused the subpoena or order to
23   issue in the other litigation that some or all of the material covered by the
24   subpoena or order is subject to this Protective Order. Such notification shall
25   include a copy of this Stipulated Protective Order; and
26           (c) cooperate with respect to all reasonable procedures sought to be pursued
27   by the Designating Party whose Protected Material may be affected.
28           If the Designating Party timely seeks a protective order, the Party served



     22036215v1                              10                        2:19-cv-04828 ODW (SKx)
 1   with the subpoena or court order shall not produce any information designated in
 2   this action as "CONFIDENTIAL" before a determination by the court from which
 3   the subpoena or order issued, unless the Party has obtained the Designating Party's
 4   permission. The Designating Party shall bear the burden and expense of seeking
 5   protection in that court of its confidential material and nothing in these provisions
 6   should be construed as authorizing or encouraging a Receiving Party in this
 7   Action to disobey a lawful directive from another court.
 8   9.      A     NON-PARTY'S       PROTECTED         MATERIAL       SOUGHT TO BE
 9           PRODUCED IN THIS LITIGATION
10           (a)    The terms of this Order are applicable to information produced by a
11   Non-Party in this Action and designated as "CONFIDENTIAL." Such information
12   produced by Non-Parties in connection with this litigation is protected by the
13   remedies and relief provided by this Order. Nothing in these provisions should be
14   construed as prohibiting a Non-Party from seeking additional protections.
15           (b)    In the event that a Party is required, by a valid discovery request, to
16   produce a Non-Party's confidential information in its possession, and the Party is
17   subject to an agreement with the Non-Party not to produce the Non-Party's
18   confidential information, then the Party shall:
19                  (1)   promptly notify in writing the Requesting Party and the Non-
20   Party that some or all of the information requested is subject to a confidentiality
21   agreement with a Non-Party;
22                  (2)   promptly provide the Non-Party with a copy of the Stipulated
23   Protective Order in this Action, the relevant discovery request(s), and a reasonably
24   specific description of the information requested; and
25                  (3)   make the information requested available for inspection by the
26   Non-Party, if requested.
27           (c)    If the Non-Party fails to seek a protective order from this court within
28   14 days of receiving the notice and accompanying information, the Receiving



     22036215v1                             11                        2:19-cv-04828 ODW (SKx)
 1   Party may produce the Non-Party's confidential information responsive to the
 2   discovery request. If the Non-Party timely seeks a protective order, the Receiving
 3   Party shall not produce any information in its possession or control that is subject
 4   to the confidentiality agreement with the Non-Party before a determination by the
 5   court. Absent a court order to the contrary, the Non-Party shall bear the burden
 6   and expense of seeking protection in this court of its Protected Material.
 7   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 8           If a Receiving Party learns that, by inadvertence or otherwise, it has
 9   disclosed Protected Material to any person or in any circumstance not authorized
10   under this Stipulated Protective Order, the Receiving Party must immediately (a)
11   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
12   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
13   the person or persons to whom unauthorized disclosures were made of all the
14   terms of this Order, and (d) request such person or persons to execute the
15   "Acknowledgment and Agreement to Be Bound" that is attached hereto as Exhibit
16   A.
17   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
18           PROTECTED MATERIAL
19           When a Producing Party gives notice to Receiving Parties that certain
20   inadvertently produced material is subject to a claim of privilege or other
21   protection, the obligations of the Receiving Parties are those set forth in Federal
22   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
23   whatever procedure may be established in an e-discovery order that provides for
24   production without prior privilege review. Pursuant to Federal Rule of Evidence
25   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
26   of a communication or information covered by the attorney-client privilege or
27   work product protection, the parties may incorporate their agreement in the
28   stipulated protective order submitted to the court.



     22036215v1                            12                        2:19-cv-04828 ODW (SKx)
 1   12.     MISCELLANEOUS
 2           12.1 Right to Further Relief. Nothing in this Order abridges the right of
 3   any person to seek its modification by the Court in the future.
 4           12.2 Right to Assert Other Objections. By stipulating to the entry of this
 5   Protective Order, no Party waives any right it otherwise would have to object to
 6   disclosing or producing any information or item on any ground not addressed in
 7   this Stipulated Protective Order. Similarly, no Party waives any right to object on
 8   any ground to use in evidence of any of the material covered by this Protective
 9   Order.
10           12.3 Filing Protected Material. A Party that seeks to file under seal any
11   Protected Material must comply with Local Civil Rule 79-5. Protected Material
12   may only be filed under seal pursuant to a court order authorizing the sealing of
13   the specific Protected Material at issue. If a Party's request to file Protected
14   Material under seal is denied by the court, then the Receiving Party may file the
15   information in the public record unless otherwise instructed by the court. Filing
16   Protected Material. A Party that seeks to file under seal any Protected Material
17   must comply with Local Civil Rule 79-5. Protected Material may only be filed
18   under seal pursuant to a court order authorizing the sealing of the specific
19   Protected Material at issue. If a Party's request to file Protected Material under
20   seal is denied by the court, then the Receiving Party may file the information in
21   the public record unless otherwise instructed by the court.
22   13.     FINAL DISPOSITION
23           After the final disposition of this Action, as defined in paragraph 4, within
24   60 days of a written request by the Designating Party, each Receiving Party must
25   return all Protected Material to the Producing Party or destroy such material. As
26   used in this subdivision, "all Protected Material" includes all copies, abstracts,
27   compilations, summaries, and any other format reproducing or capturing any of
28   the Protected Material. Whether the Protected Material is returned or destroyed,



     22036215v1                            13                          2:19-cv-04828 ODW (SKx)
 1   the Receiving Party must submit a written certification to the Producing Party
 2   (and, if not the same person or entity, to the Designating Party) by the 60 day
 3   deadline that (1) identifies (by category, where appropriate) all the Protected
 4   Material that was returned or destroyed and (2) affirms that the Receiving Party
 5   has not retained any copies, abstracts, compilations, summaries or any other
 6   format reproducing or capturing any of the Protected Material. Notwithstanding
 7   this provision, Counsel are entitled to retain an archival copy of all pleadings,
 8   motion papers, trial, deposition, and hearing transcripts, legal memoranda,
 9   correspondence, deposition and trial exhibits, expert reports, attorney work
10   product, and consultant and expert work product, even if such materials contain
11   Protected Material. Any such archival copies that contain or constitute Protected
12   Material remain subject to this Protective Order as set forth in Section 4
13   (DURATION).
14   14.     VIOLATION
15           Any violation of this Order may be punished by appropriate measures
16   including, without limitation, contempt proceedings and/or monetary sanctions.
17           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
18
19   DATED: February 1, 2020             THE LAW OFFICE OF ROBERT L. STARR
20
                                          By:/s/ Robert L. Starr
21                                           Robert L. Starr, Esq.
22                                           Adam M. Rose, Esq.
                                             Attorneys for Plaintiff
23                                           ROBERT LOBL
     DATED: February 1, 2020             BOWMAN AND BROOKE LLP
24
25                                        By:   /s/ Bryan A. Reynolds
                                                Brian Takahashi
26                                              Theodore Dorenkamp III
                                                Brian A. Reynolds
27                                              Attorneys for Defendant
                                                JAGUAR LAND ROVER NORTH
28                                              AMERICA, LLC


     22036215v1                          14                       2:19-cv-04828 ODW (SKx)
 1                               EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on [date] in the case of Robert Lobl v. Jaguar Land Rover North America, LLC, et.
 8   al., United States District Court — Central District, Case No. 2:19-cv-04828 ODW
 9   (SKx). I agree to comply with and to be bound by all the terms of this Stipulated
10   Protective Order and I understand and acknowledge that failure to so comply
11   could expose me to sanctions and punishment in the nature of contempt.               I
12   solemnly promise that I will not disclose in any manner any information or item
13   that is subject to this Stipulated Protective Order to any person or entity except in
14   strict compliance with the provisions of this Order.
15           I further agree to submit to the jurisdiction of the United States District
16   Court for the Central District of California for enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________ [print
19   or type full name] of _______________________________________ [print or
20   type full address and telephone number] as my California agent for service of
21   process in connection with this action or any proceedings related to enforcement
22   of this Stipulated Protective Order.
23
24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27   Signature:_______________________________
28



     22036215v1                             15                      2:19-cv-04828 ODW (SKx)
 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11    ROBERT LOBL,                      )         CASE NO: 2:19-cv-04828 ODW (SKx)
                                        )
12                    Plaintiff,        )         District Judge:   Otis D. Wright, II
                                        )         Magistrate Judge: Steve Kim
13           vs.                        )
                                        )
14    JAGUAR LAND ROVER NORTH )                   ORDER RE STIPULATED
      AMERICA, LLC, a Limited Liability )         PROTECTIVE ORDER
15    Company; and DOES 1 through 100, )
      inclusive,                        )
16                                      )         Trial: June 2, 2020
                      Defendants.       )
17                                      )
18
19            Having considered the papers, and finding that good cause exists, the Parties’
20   Stipulated Protective Order is granted.
21            IT IS SO ORDERED.
22
23           February 24 2020
     Dated: _________________                       _____________________________
                                                    Steve Kim
24                                                  United States Magistrate Judge
25
26
27
28



     22014457v1                              1                          2:19-cv-04828 ODW (SKx)
